PER CURIAM.
The petition for a writ of certiorari to review an order of the trial court compelling the petitioners to produce for discovery records containing the names and addresses of petitioners’ customers is granted and the order is quashed. Not only did the trial court erroneously fail to balance the petitioners’ privilege as to *472these records against the respondent’s need for them, but, since the discovery-ordered relates only to respondent’s damages, it would have been, and will be, appropriate for the trial court to consider other pending motions on the issue of liability, which, if resolved favorably to the petitioners, would conclude the litigation and obviate entirely the need for the ordered production.
Certiorari granted; order quashed.